DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 & 15-16 are rejected under 35 U.S.C. under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Sathyanarayana et al., Pub. No.: US 20140288817 A1.

Regarding claim 1, Sathyanarayana et al., discloses an obstacle analyzer, comprising: 
one or more sensors configured to receive obstacle identification information representing one or more identification features of an obstacle and  obstacle condition information associated with one or more conditions of the obstacle and obstacle condition information one or more processors configured to identify the obstacle based on the received obstacle identification information   and generate an identification value corresponding to the identified obstacle (obstacle identification and obstacle condition have been disclosed at least in para. [0038], which is providing details of “object parameters”, object identification, object position etc. along with other claim elements such as sensors , processor (para.[0027]  “computing system” and para.[0041] “control algorithm”) ,
determine a rating value representing a risk potential of the identified obstacle based on the received obstacle condition information, and  store the rating value assigned to the identification value of the identified obstacle in one or more memories (para. [0023] discloses “risk value” by citing “risk map” as part of the identified obstacle (para.[0024] by stating “risk metrics determination for the near collision event”. In addition, in para.[0025] RAM (risk assessment module) can be used in a variation of methods including parametric/ non-parametric  models to disclose “rating value determination”. Also para. [0030]-[0040] discloses remaining claim elements explicitly and/or implicitly.

Regarding claims 2 & 3, Sathyanarayana et al., discloses the obstacle analyzer of claim 1,
wherein the obstacle is a vehicle and wherein the identification feature is a unique vehicle identifier 
wherein the obstacle is a motor vehicle and wherein the obstacle identification information is a license plate number of a license plate of the motor vehicle. ([0036] The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with. The object can be identified: optically (e.g., from images, video, LIDAR, etc.), acoustically object's known location (received from the object) with the object's estimated location (determined based on the vehicle's location), from an object identifier (e.g., license plate, wireless identifier such as RFID, beacon identifier, etc.), or otherwise identified.).  
 
Regarding claim 4, Sathyanarayana et al. discloses the obstacle analyzer of claim 1,
wherein the determination of the rating value comprises selecting the rating value from a predefined set of rating values based on the received obstacle condition information wherein the predefined set of rating values comprises at least two distinct risk potential tiers (para.[0034]-0035] discloses predefined rating values by citing determined factors and object parameters to generate risk map. 

Regarding claim 5, Sathyanarayana et al. discloses the obstacle analyzer of claim 1,
wherein the obstacle is a vehicle ([0036] “The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with. The object can be identified: optically (e.g., from images, video, LIDAR, etc.), acoustically (e.g., from recorded sound, ultrasound, etc.), by matching the object's known location (received from the object) with the object's estimated location (determined based on the vehicle's location), from an object identifier (e.g., license plate, wireless identifier such as RFID, beacon identifier, etc.), or otherwise identified.) and
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the vehicle itself ([0031] “Determining a risk map for a vehicle S100 functions to determine a collision risk for each of a plurality of sub-regions (e.g., locations, positions) within a physical region proximal the vehicle (e.g., monitored region). The risk map (e.g., Safety Assessment Map™ or SAM) is preferably dynamically generated or updated in real-time, near-real time, at a predetermined frequency, or at any other suitable time, but can be predetermined (e.g., static) and retrieved based on a driving parameter value (e.g. driver identifier, vehicle make and model, etc.), wherein the pose associated with the matched predetermined pattern can be assigned to the detected vehicle. In a second example, the external-facing cameras are a stereo camera pair, wherein the object distance from the vehicle can be determined based on the disparity between the images recorded by the stereo camera pair. However, the object pose, or elements thereof, can be otherwise determined. & [0041] “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number).”), 
wherein the rating value is generated based on respective vehicle risk values corresponding to the pre-defined characteristic features associated with the vehicle ([0049] The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter.” & “Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value.” The risk metric can be aligned with the region orientation or otherwise oriented.” & [0064] “The RAM (e.g., models, weights, factors, etc. therein) can be manually generated, automatically generated” …or otherwise determined.” & [0065] The system can include a universal RAM or multiple RAMs, wherein different RAMs can be associated with different monitored regions (e.g., type, class), monitored region parameters (e.g., shape, size, orientation, bias), operator profiles, vehicle profiles, computing systems, geographic locations or regions (e.g., geo-fences), object parameters, driving contexts, specific values for other factors, specific factor value combinations (e.g., scenario class, 

Regarding claim 15, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, wherein the one or more sensors comprise one or more cameras (para.[0028] “the sensors can include: cameras (e.g., wide angle, narrow angle, or having any other suitable field of view; visible range, invisible range, IR, multispectral, hyperspectral, or sensitive along any suitable wavelength; monocular, stereoscopic, or having any suitable number of sensors or cameras; etc.)”) and wherein at least one of the identification of the obstacle or the determination of the rating value is based on an image analysis of one or more images obtained by the one or more cameras (para.[0030] “recorded image, ...interior or exterior images or video..sample images or video at different times...Similarly, para.[0038] provides “detecting the object can include generating a HOG image from the frame (e.g., using a global analysis module, object-specific analysis module), matching the extracted HOG pattern with a predetermined HOG pattern for a set of objects, projecting and/or posing the objects (e.g., using object landmark estimation, affine transformation, and/or other feature identification methods or transformations), encoding the image using an embedding or set of measurements (e.g., using a CNN trained on images of the object(s)), and identifying an object based on the embedding values (e.g., using a classifier, such as a SVM classifier). In a second example, determining the object type includes: extracting an object shape from the sensor measurements and classifying the object shape to determine the object type. However, the object can be otherwise detected and/or identified.”, disclosing required claim elements.

Regarding claim 16, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, wherein the one or more sensors comprise one or more receivers and wherein at least one of the identification of the obstacle or the determination of the rating value is based on data received by the one or more receivers (para. [0031] “ sensor signals can be transmitted to the remote system for analysis.”, para.[0034] “ if a near-collision event 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.: US 20180075309 A1 in view of HAN et al., Pub. No.: US 20190263393 A1. 

Regarding claim 6, Sathyanarayana et al. discloses the obstacle analyzer of claim 1. Sathyanarayana et al. is not explicitly disclosing “obstacle is a completely autonomously driven vehicle”, however HAN et al., US 20190263393 A1, teaches AUTONOMOUS DRIVING DEVICE AND DRIVING METHOD THEREOF and discloses;
wherein the obstacle is a completely autonomously driven vehicle ([0047] For example, the autonomous driving device 100 may identify an obstacle type as a moving object 200 such as an animal 10, a pedestrian 20, a structure 30, and an autonomous driving vehicle. & [0052] In a case that the obstacle type is an autonomous driving vehicle 200, driving information may be communicated between the autonomous driving device 100 and the autonomous driving vehicle 200, and thereby a driving path may be negotiated and a path of the autonomous driving device 100 may be identified. However, the example is not limited to a case where the autonomous driving device 100 and the external device 200 are respectively an autonomous driving vehicle. As described above, the example may include various autonomous driving device capable of autonomously driving. ), and 
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the vehicle ([0063] “The processor 140 may detect an edge of objects included in the image based on the calculated characteristic value, and separate each of the objects according to the edge and identify a shape of each of the object. In addition, the processor 140 may identify a location of an object according to a coordinate of pixels corresponding to each of the objects from among all pixels. When the sensor 120 provides a plurality of continuously-captured images to the processor 140, the processor 140 may compare positions of an object in the respective images and calculate whether the object has been moved, a moving direction of the object, a movement speed of the object, etc. The processor 140 may autonomous driving device 100 and a position and moving direction of the object. & [0069] “when a shape, color, size, etc. of the object are detected, the processor 140 may compare them with the characteristic information stored in the storage 120 and identify a type of the obstacle. & [0080] If a minimum value of a collision possibility of each of the plurality of obstacles is greater than a predetermined threshold, the processor 140 may identify that it is a collision situation. & [0167] “a type of the obstacle may be determined based on characteristic information, at operation S730. For example, the sensed external object may be identified as an obstacle with a possibility of collision based on information such as a distance between the autonomous driving device 100 and the external object, and a velocity. In addition, after acquiring a feature value of an input image, the type of obstacle may be identified based on pre-stored characteristic information.).
HAN et al. teaches that these features are useful in order to provide an autonomous driving device for controlling driving an autonomous driving device based on a type of obstacle, and a driving method (see para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HAN et al., with the system disclosed by Sathyanarayana et al. in order for controlling driving an autonomous driving device based on a type of obstacle, and a driving method. The processor may be configured to, based on an external object sensed by the sensor being recognized as an obstacle with a possibility of collision with the autonomous driving device, to identify a type of the obstacle based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle (see para.[0007] & [0008]).

Regarding claim 8, Sathyanarayana et al. discloses the obstacle analyzer of claim 6. Sathyanarayana et al. is not explicitly disclosing “pre-defined characteristic features of the vehicle comprise operational status features, operational state of the vehicle”, however HAN et al., US 20190263393 A1, teaches AUTONOMOUS DRIVING DEVICE AND DRIVING METHOD THEREOF and discloses, 
wherein the pre-defined characteristic features of the vehicle comprise one or more operational status features representing an operational state of the vehicle ( [0057] The storage 130 may, for example, be an element for storing various software and data required for an operation of the autonomous driving device 100. For example, the storage 130 may store characteristic information for each obstacle type. The characteristic information may include, for example, and without limitation, a size, color and shape of an object, a reaction velocity when a collision is expected, a movement direction when a collision is expected, a damage at the time of collision, or the like, but is not limited thereto. A manufacturer of the autonomous driving device 100 or an additional data manager may monitor characteristics of various types of obstacles through repeated experiments, and generate characteristic information based on a monitoring result. In this case, characteristic information may be generated based on a big data obtained from information collected from a number of servers.  & [0116] The GPS 126, the magnetic sensor 127 and the accelerometer sensor 128 may be a sensor configured to acquire information relating to a velocity, direction, location, etc. of the autonomous driving device 100. For example, information relating to a current state of the autonomous driving device 100 may be acquired and a possibility of collision with an external object, etc. may be identified. The GPS 126 may receive a location of the autonomous driving device 100 as a latitude and altitude data through a satellite, and the magnetic sensor 127 and the accelerometer sensor 128 may identify the current state of the autonomous driving device 100 according to momentum of the autonomous driving device 100. & [0167] When the sensed external object is recognized as an obstacle with a possibility of collision with the autonomous driving device, a type of the obstacle may be determined based on characteristic information, at operation S730. For example, the sensed external object may be identified as an obstacle with a possibility of collision based on information such as a distance between the autonomous driving device 100 and the external object, and a velocity. In addition, after acquiring a feature value of an input image, the type of obstacle may be identified based on pre-stored characteristic information. & operation S610. For example, the driving information may be communicated using a vehicle-to-everything (V2X) method, which may include at least one of a current location, a velocity, a direction, and a route. & [0158] Then, the autonomous driving device 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200.).
HAN et al. teaches that these features are useful in order to provide an autonomous driving device for controlling driving an autonomous driving device based on a type of obstacle, and a driving method (see para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HAN et al., with the system disclosed by Sathyanarayana et al. in order for controlling driving an autonomous driving device based on a type of obstacle, and a driving method based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle (see para.[0007] & [0008]).

Regarding claim 10, Sathyanarayana et al. discloses the obstacle analyzer of claim 6, Sathyanarayana et al. is silence on “driving pattern”, however HAN et al., US 20190263393 A1, teaches AUTONOMOUS DRIVING DEVICE AND DRIVING METHOD THEREOF and discloses, 
wherein the pre-defined characteristic features of the vehicle comprise one or more driving patterns representing a driving behavior associated with the vehicle in traffic ([0157] According to an example embodiment, an autonomous driving device 100 and an external autonomous driving device 200 may communicate driving information with each and a route. & [0158] Then, the autonomous driving device 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200. & [0159] Accordingly, the autonomous driving device 100 may update an alternative route with which a current route is replaced, and transmit information relating to the alternative route to the external autonomous driving moving object 200, at operation S630. & [0160] The external autonomous driving device 200 may identify that it is possible to avoid collision when the object is driven on the updated route, at operation S640. The alternative route updated by the autonomous driving device 100 is a route on which avoiding collision is possible. & [0161] The external autonomous driving device 220 may transmit route identification information indicating that the alternative route is effective, at operation S650. & [0162] The autonomous driving device 100 may receive the route identification information, and accordingly change the route to the alternative route at operation S660 and drive on the alternative route. & [0163] The processor 140 of the autonomous driving device 100 may, when a driving route is changed, transmit information about the changed route to the driving device 200 via the communication interface 150, and when receiving route identification information from the driving device 200, control the driver 110 to drive the autonomous driving device 100 to be driven along the changed driving route.).
HAN et al. teaches that these features are useful in order to provide an autonomous driving device for controlling driving an autonomous driving device based on a type of obstacle, and a driving method (see para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HAN et al., with the system disclosed by Sathyanarayana et al. in order for controlling driving an autonomous driving device based on a type of obstacle, and a driving method. The obstacle with a possibility of collision with the autonomous driving device, to identify a type of the obstacle based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle (see para.[0007] & [0008]).

Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Franke et al., Pub. No.: US 20170148102 A1.

Regarding claim 9, Sathyanarayana et al. discloses the obstacle analyzer of claim 6. Sathyanarayana et al. is silent on “make and/or model of a motor vehicle”. However Franke et al. teaches DAMAGE ASSESSMENT AND REPAIR BASED ON OBJECTIVE SURFACE DATA and discloses, wherein the pre-defined characteristic features of the vehicle comprise one or more characteristic make and/or model features representing a make and/or model of the vehicle ([0056] The report 146 may thus include a damage report for a scanned vehicle based on any number of independent digital surface representations, along with vehicle identification information (e.g., a vehicle identification number, model, make, etc.), a scan of a vehicle (which may include multiple independent digital surface representations acquired using different scanning techniques), and an analysis of the scan covering, e.g., locations and sizes of defects. The report 146 may further include a diagnosis for damage, a damage assessment, a collision assessment, a repair estimate, information on third-parties (e.g., technicians, carriers, users, clients, customers, and so on), an impairment to vehicle value, and so forth, any of which may be automatically generated from the data concerning damage. Any of a variety of techniques may be used to analyze the various data sets for damage assessment including, e.g., machine vision, machine learning, artificial intelligence, expert systems, rules or heuristics, and so forth, as well as techniques for requesting manual, human intervention under certain circumstances. The report 146 may usefully document the source for any identified damage, such as by identifying the specific 
Franke et al. teaches that these features are useful in order to capture a digital surface representation of an automotive vehicle, providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Franke et al. with the system disclosed by Sathyanarayana et al. in order for obtaining a scan of a vehicle, the scan including a digital surface representation of a panel of the vehicle, analyzing the scan to detect and to distinguish a defect in the panel, thereby providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier, combining the vehicle identification information, the scan, and the analysis into a damage report, and communicating the damage report to a remote claims processing resource over a data network (see para.[0019]).

Regarding claim 11, Sathyanarayana et al. discloses the obstacle analyzer of claim 6. Sathyanarayana et al. is silent on “stickers on the vehicle”. However Franke et al. teaches DAMAGE ASSESSMENT AND REPAIR BASED ON OBJECTIVE SURFACE DATA and discloses,  wherein the pre-defined characteristic features of the vehicle comprise content of one or more stickers on the vehicle ([0113] The item 306, e.g., vehicle, may include one or more markers 322. In general, the markers 322 may include targets or the like placed in patterns on the vehicle. The markers 322 may include temporary, reusable stickers or the like (e.g., static adhesion stickers). Each marker 322 may take a variety of forms. For example, each marker 322 may include a known, predetermined pattern such as a shape or collection of shapes that can be readily detected by an optical scanner. Each marker 322 may also or 
Franke et al. teaches that these features are useful in order to capture a digital surface representation of an automotive vehicle, providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Franke et al. with the system disclosed by Sathyanarayana et al. in order for obtaining a scan of a vehicle, the scan including a digital surface representation of a panel of the vehicle, analyzing the scan to detect and to distinguish a defect in the panel, thereby providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier, combining the vehicle identification information, the scan, and the analysis into a damage report, and communicating the damage report to a remote claims processing resource over a data network (see para.[0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.: US 20140288817 A1 in view of KOZUKA et al., Pub. No.: US 20170262715 A1, further in view of Gleeson-May et al., Pub. No.: US 20180012092 A1, further in view of NABOULSI, Pub. No.: US 20170305349 A1.

Regarding claim 7, Sathyanarayana et al. discloses the obstacle analyzer of claim 1. Sathyanarayana et al. is not explicitly disclosing “obstacle is a vehicle driven by a driver”, however KOZUKA et al., US 20170262715 A1, teaches APPARATUS FOR PRESENTING RESULT OF RECOGNIZING RECOGNITION TARGET and discloses;
wherein the obstacle is a vehicle driven by a driver ([0165] Note that in the first to third embodiments, the detection unit of the automatic driving vehicle may detect a manually driven vehicle driven by a driver within a predetermined area from the automatic driving vehicle, and the presenting unit may present, to the manually driven vehicle, the result of recognition indicating that the automatic driving vehicle recognizes the manually driven vehicle.), and 
KOZUKA et al. teaches that these features are useful in order to provide a recognition result presenting apparatus, a recognition result presentation method, and an autonomous moving body which allow a recognition target to be notified with certainty that the recognition target is recognized by an autonomous moving body (see para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOZUKA et al. with the system disclosed by Sathyanarayana et al. in order to provide an apparatus, a method, and an autonomous moving body which allow a recognition target to be notified with certainty that the recognition target is recognized by an autonomous moving body (see Abstract.).
Further, Sathyanarayana et al. is not explicitly disclosing “characteristic features of the driver”, however, Gleeson-May et al., US 20180012092 A1, teaches SYSTEM AND METHOD FOR AUTOMATIC DRIVER IDENTIFICATION and discloses;
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the driver of the vehicle ([0021] As shown in FIG. 1, the method 100 for driver identification includes: recording a set of biometric signals S100; and, identifying the user based on the biometric signals S200. The method functions to identify the driver of a vehicle for a driving session. &  
    PNG
    media_image1.png
    340
    256
    media_image1.png
    Greyscale
[0022] In one variation of the method, recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values. Filtering parameters, such as characteristic auxiliary sensor signal patterns or combinations, schedules, habits (e.g., frequent user-vehicle associations), or other parameters can be used to: reduce the set of drivers considered for feature value analysis, select a user from a reduced set of drivers after feature value analysis, or otherwise used to identify the driver. However, other biometric signals can be recorded, and the user can be otherwise determined based on biometric signals.),
Gleeson-May et al. teaches that these features are useful in order for driver identification including recording a first image of a vehicle driver (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gleeson-May et al. with the system disclosed by Sathyanarayana et al. in order to provide a reliable unique driver identifier and to track extended period  automated driver performance (see Abstract and para.[0004]).
Further, Sathyanarayana et al. is silence on “driver risk values corresponding pre-defined characteristic features of the driver”, however NABOULSI, US 20170305349 A1, teaches SAFETY CONTROL SYSTEM FOR VEHICLES and discloses;
wherein the rating value is generated based on respective driver risk values corresponding to the pre-defined characteristic features associated with the driver ([0035] defined data information from a Web, LAN/WAN server, cellular service and respond to real time conditions using such data“ & “to use all collected data about the driver physiology and habit and preferences inside and outside the vehicle” & “It will also identify driver change in habit or physiology or verify driver identity to allow operation of vehicle and accessories based on legal, etiquette, environmental, licensing or temporal factors relating to the driver as an individual or as a subgroup of drivers. & [0185] “The factors are monitored and compared to set or determined thresholds to determine the level of driver attention required to safely control the vehicle.” & from the driver as a function of the monitored factors that provide an indication of the level of attention required by the driver to safely operate and control the vehicle.” & “The factors and conditions are assessed, rated and/or compared to threshold values. A single factor over a threshold value may be sufficient to cause the system to restrict, suppress or disable communications to and from the driver.” & “the driver can cause an aggregate value over a threshold wherein further driver distraction is not desirable,” & “the factors and conditions signals can be considered to be rated or valued with the ratings and values weighted and combined, or otherwise statistically rendered to provide an overall assessment of the driving conditions.” &. [0280] ”The driver identification maybe further detailed with the specific addition of fingerprints and other physiological optical and voice digitization”& [0308] The computer will know the eye level of the driver from seat position/height/recline angle, previously entered data about driver dimensions adjusted to current positions or possibly an optical sensor/a camera or other type. & [0318] “ a driver can be identified to the vehicle via a portable profile on a telematic device, preferably a phone, and that such profile houses a variety about the driver own physiology, behavior, preferences, calendar, and other historical factors.).
NABOULSI teaches that these features are useful in order to provide a method of reducing or avoiding driver distraction and reducing driver workload during potentially dangerous conditions encountered while operating a vehicle (see para. [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Hansen et al., Pub. No.: US 20170108348 A1.

Regarding claim 12, Sathyanarayana et al. discloses the obstacle analyzer of claim 6. Sathyanarayana et al. is silent on “the driver of the vehicle is distracted from observing traffic”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses, wherein the pre-defined characteristic features of the driver comprise one or more characteristic distraction features representing one or more situations where the driver of the vehicle is distracted from observing traffic ([0031] The filtering, prioritizing and presenting of the POIs is also based upon a stored trip configuration defining: (1) a destination, (2) a desired time of arrival (3) identified/registered vehicle occupants, (4) currently registered waypoints, (5) estimated time of arrival—which can include current road conditions that can introduce a delay due to congestion, construction and weather conditions, etc. In the case of traffic congestion, the system can increase a rating for particular POI to induce a user to schedule/re-schedule the particular POI as a new waypoint on a scheduled trip at a point prior to a currently observed traffic slowdown (based on real-time road sensor data available to the system) along a current route. The system presents POI notifications, including potentially sponsor-driven POI notifications, for selection by a vehicle occupant. The POI notifications are based upon the stored configuration and currently sensed conditions (e.g. current location, vehicle status, traffic status, etc.) affecting the ability of the driver to add a particular potential waypoint to a current trip while maintaining a desired/required schedule. & [0032] During filtering, the 
Hansen et al. teaches that these features are useful in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Hansen et al., Pub. No.: US 20170108348 A1.

Regarding claim 13, Sathyanarayana et al. discloses the obstacle analyzer of claim 1. Sathyanarayana et al. is silent on “current weather condition”, however Hansen et al. ,
wherein the determination of the rating value further comprises determining a current weather condition and considering the current weather condition during the generation of the rating value ([0031] The filtering, prioritizing and presenting of the POIs is also based upon a stored trip configuration defining: (1) a destination, (2) a desired time of arrival (3) identified/registered vehicle occupants, (4) currently registered waypoints, (5) estimated time of arrival—which can include current road conditions that can introduce a delay due to congestion, construction and weather conditions, etc. In the case of traffic congestion, the system can increase a rating for particular POI to induce a user to schedule/re-schedule the particular POI as a new waypoint on a scheduled trip at a point prior to a currently observed traffic slowdown (based on real-time road sensor data available to the system) along a current route. The system presents POI notifications, including potentially sponsor-driven POI notifications, for selection by a vehicle occupant. The POI notifications are based upon the stored configuration and currently sensed conditions (e.g. current location, vehicle status, traffic status, etc.) affecting the ability of the driver to add a particular potential waypoint to a current trip while maintaining a desired/required schedule. & [0032] During filtering, the system identifies a subset of POIs from a set of all potential POIs based upon a configurable filtering criterion. The system assigns relative priority values to individual ones of the subset of POIs based upon a configurable weighting criterion. Calculating the subset of POIs and associated priority values is triggered by any one of an extensible set of triggering events including, for example, a new offer by a sponsored POI, a changed configuration parameter value and/or a changed status parameter value—including the passage of a period of time after a current subset has been designated and prioritized. Importantly, rather than presenting all potential POIs, the described system utilizes current information regarding a particular trip, including occupants' needs (e.g., POI modes designated by occupants), vehicle status, desired/targeted scheduled appointments, current road/weather conditions, etc. to prioritize/limit presented POIs and thereby meet driver distraction guidelines.).
Hansen et al. teaches that these features are useful in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Imam et al., US 20180174023 A1.

Regarding claim 14, Sathyanarayana et al. discloses the obstacle analyzer of claim 1. Sathyanarayana et al. is silence on “predefined set of rating values” & “obstacle is reduced or reset after a predefined time”, however Imam et al., US 20180174023 A1, teaches AUTONOMOUS NAVIGATION USING SPIKING NEUROMORPHIC COMPUTERS and discloses;
wherein the rating value assigned to the corresponding identified obstacle is reduced or reset after a predefined time ([0044] Equation (1) depicts the dynamics of dendritic current. Each dendritic current variable may be defined to decay exponentially over time, according to its respective decay time constant τ.sub.s.sup.k. The dendritic current may be linearly summed to control the integration of the membrane potential (as shown in Equation (2)). Similar to dendritic current, the membrane potential may also be subject to exponential decay with a separate membrane potential time constant τ.sub.m. Equation (3) may define the spiking event of a neuron. When a neuron's membrane potential reaches a particular threshold potential θ defined for the neuron, the neuron (e.g., through its soma process) resets the membrane potential to zero, and sends out a spike to neighboring neurons connected by corresponding synapses. The dendrite process of each neuron can 410, STDP modeling for the SNN may be defined such that the synaptic weights of those synapses which carried a spike in the sequence of spike messages 415 will decrease, while the other synapses, which did not carry a spike message in the sequence will have their respective synaptic weights increased, as represented in 410 For instance, this behavior can be achieved by setting δ.sub.1 to a negative value and δ.sub.2 to a positive value. Such a configuration of the STDP modeling in this SNN may provide for synaptic weights to be increased based on a negative correlation between input and output spikes. Using such a configuration, STDP may be leveraged to induce weight asymmetry in one of the two directions connecting any two neurons in this portion of an example SNN. Accordingly, should a spike or activation occur at a neuron (e.g., 401-405) upstream from the neuron (e.g., 406) that triggered the initial sequence of spike messages 415, the weight asymmetry may bias the sending neurons to propagate a sequence of spikes back up the chain in a direction opposite that of the initial sequence of spike messages 415. & [0047] As a summary, neuron parameters may include such examples as a synaptic decay time constant τ.sub.s, bias current I.sub.b, firing potential threshold θ, and synaptic weight w.sub.ij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for defined to include time-varying current u(t) and potential, or voltage, v(t) and represented by corresponding ordinary differential equations. & [0048] As noted above, Equations (1)-(4) defines spiking neural network dynamics in continuous time. In a digital neuromorphic computing device, a network of neuromorphic cores is provided (such as shown and discussed in connection with FIGS. 2A-2C), with each of the neuromorphic cores possessing processor resources and logic executable to solve the continuous network dynamics using first-order techniques, such as by approximating SNN dynamics using discrete time steps. In one example, a virtual global clock is provided in the neuromorphic computing device to coordinate the time-stepped updates of individual neurons at each core. Within a time step, every neuron implemented by the network of cores can adjust (e.g., in a time-multiplexed manner) its respective state variables, and will do so no more than once per time step. Further, each spike message generated by a neuron in the SNN may be guaranteed to be delivered within a corresponding time step. Such a digital approximation may be realized as follows. Given the values of state variables at time t.sub.1, the state variable values at t.sub.2 after a fixed time interval Δt, t.sub.2=t.sub.1+Δt, can be obtained using Equations (5)-(8): ).
Imam et al. teaches that these features are useful in order for imaging processing, voice and object recognition or natural language processing. Convolution Neural Networks (CNNs) and Deep Belief Networks (DBNs) are just a few examples of computation paradigms that employ ANN algorithms (see para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Imam et al. with the system disclosed by Sathyanarayana et al. in order to provide effective solution for intuitive human/device interactions that improve user experience, a new computation paradigm known as “cognitive computing (see para.[0002]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Pub. No.: US 20170108348 A1.

Regarding claim 17, Sathyanarayana et al. discloses a vehicle control system, comprising: one or more sensors [0043] The obstacle avoidance system 144 could represent a control system configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100. & [0044] The control system 106 may additionally or alternatively include components other than those shown and described. Peripherals 108 may be configured to allow interaction between the vehicle 100 and external sensors, other vehicles, other computer systems, and/or a user. For example, peripherals 108 could include a wireless communication system 146, a touchscreen 148, a microphone 150, and/or a speaker 152.) configured to receive 
obstacle identification information representing an identification feature of an obstacle in a vicinity of a vehicle ([0022] Example embodiments disclosed herein relate to operating a vehicle in an autonomous mode; and in particular, engaging in at least one obstacle evaluation technique in order to determine whether two obstacles are two separate obstacles (e.g., two cars), or whether they are parts of one large obstacle (e.g., two parts of a large truck). & [0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or 
Sathyanarayana et al. is not explicitly disclosing “previously identified obstacles”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
one or more memories comprising a plurality of reference identification values representing a plurality of previously identified obstacles, each of the plurality of reference identification values having a rating value assigned thereto ([0037] In accordance with exemplary implementations, a scheduling engine utilizes designated destination arrival time to disqualify/filter out POIs that cannot be accommodated in a current trip due to an estimated time of arrival of the vehicle at the designated destination—which can be an intermediate destination or ultimate endpoint for a trip. The filtering and prioritization (including rating) criterion (including terms relating to sponsored POIs) applied to any given contemplated/in-progress trip can be tailored based on a variety of configurable trip descriptors including: the identified/registered vehicle occupants, previously visited waypoints, the fuel level, the number of miles to travel, the specified destination, target time of arrival (final and intermediate destinations), etc. & [0080] Additionally, the waypoint server 145 includes the internal network interface module 205. The internal network interface module 205 is configured to support a database command interface between the waypoint server 145 and the POI database and query engine 109. The internal network interface module 205 is configured to formulate commands for storing particular record information in particular tables (e.g. configuration and status information described herein below) and to retrieve such information from the POI database and query engine 109. The retrieved information is applied to waypoint management logic executed by the waypoint server 145 to render proposed POIs and various alerts/warnings relating to currently defined trips including previously selected POIs as waypoints along a route specified in the defined trip. & [0098] Moreover, in view of the previous processing by the POI rater module 260, the set of actually forwarded proposed POIs includes one or more proposed POIs that exhibit a high degree of desirability / necessity (based upon calculated 109 to update the particular trip record (see FIG. 3D) to include the selected proposed POI. Operation of the proposed POI module 270 is described herein below with reference to FIG. 5.); and 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Further Sathyanarayana et al. discloses
one or more processors ([0049] Many or all of the functions of vehicle 100 could be controlled by computer system 112. Computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114. The computer system 112 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 100 in a distributed fashion.) configured to 
identify the obstacle based on the received obstacle identification information and generate an identification value ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles. &[0072] In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons). Such situations may include (but are not limited to): when traffic conditions change (e.g., from congested to clear), when road conditions or weather changes (e.g., from dry to wet), when the type of roadway changes (e.g., from city to highway), when the time changes (e.g., from night to day), or for any other reason. A change in conditions such as these may be referred to as a change in "environmental conditions." .), 
compare the identification value with one or more of the plurality of reference identification values ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle. Examples of such actions include (but are not limited to): a lane change, a speed differential, a changing orientation, a changing heading, etc. In accordance with one example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to determine whether the two obstacles have had a changing differential and,
Sathyanarayana et al. is silence on “identification value matches a reference identification value”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
in the case that the identification value matches a reference identification value of the plurality of reference identification values, (executing at least one of a triggering or a modification of) at least one of trigger or modify a driving operation based on the rating value assigned to the reference identification value ([0037] In accordance with exemplary implementations, a scheduling engine utilizes designated destination arrival time to disqualify/filter out POIs that cannot be accommodated in a current trip due to an estimated time of arrival of the vehicle at the designated destination—which can be an intermediate destination or ultimate endpoint for a trip. The filtering and prioritization (including rating) criterion (including terms relating to sponsored POIs) applied to any given contemplated/in-progress trip can be tailored based on a variety of configurable trip descriptors including: the identified/registered vehicle occupants, previously visited waypoints, the fuel level, the number of miles to travel, the specified destination, target time of arrival (final and intermediate destinations), etc. & [0080] Additionally, the waypoint server 145 includes the internal network interface module 205. The internal network interface module 205 is configured to support a database command interface between the waypoint server 145 and the POI database and query engine 109. The internal network interface module 205 is configured to formulate commands for storing particular record information in particular tables (e.g. configuration and status information described herein below) and to retrieve such information from the POI database and query engine 109 to update the particular trip record (see FIG. 3D) to include the selected proposed POI. Operation of the proposed POI module 270 is described herein below with reference to FIG. 5.); 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.

Regarding claim 18, Sathyanarayana et al. discloses the vehicle control system of claim 17,
wherein the driving operation comprises keeping a predefined safety distance ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle. Examples of such actions include (but are not limited to): a lane change, a speed differential, a changing orientation, a changing heading, etc. In accordance with one example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to determine whether the two obstacles have had a changing differential distance between them. Typically, two obstacles that, at one point, were located at one distance from each other, but later are located at a different distance from each other are more likely to be two separate obstacles and less likely to be parts of one large obstacle. Whereas two obstacles that have, over time, maintained a relatively constant distance between them are more likely to be parts of one large obstacle and less likely to be two separate obstacles.), and
wherein the modification of the driving operation comprises increasing the predefined safety distance in the case that the rating value is at a predefined threshold ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle. Examples of such actions include (but are not limited to): a lane change, a speed differential, a changing orientation, a changing heading, etc. In accordance with one example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to determine whether the two obstacles have had a changing differential distance between them. Typically, two obstacles that, at one point, were located at one distance from each other, but later are located at a different distance from each other are more likely to be two separate obstacles and less likely to be parts of one large obstacle. Whereas two obstacles that have, over time, maintained a relatively constant distance between them are more likely to be parts of one large obstacle and less likely to be two separate obstacles.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Pub. No.: US 20170108348 A1, and further in view of Hoerwick et al., Patent No.: US 9457813 B2.

Regarding claim 19, Sathyanarayana et al. discloses the vehicle control system of claim 17, Sathyanarayana et al. is silent on “overtaking maneuver”, however Hoerwick et al. teaches Carriageway Recognition and discloses;
wherein the driving operation comprises an overtaking maneuver to overtake the vehicle (col.1 lines 21-36, (2) In this case, directional roadway denotes a roadway that is separate from other roadways and on which the vehicles move in the same direction of travel. A roadway may comprise a plurality of lanes. The separation indicates that there is not provision for even just temporary changeover of vehicles to the other roadway, and can be effected by physical partitions, such as guardrails, green median strips, walls, etc. As an example of a directional roadway, FIG. 1 shows a freeway that comprises two roadways physically separated by a guardrail. On each roadway, the vehicles move in multiple lanes in the same direction of travel. FIG. 2 shows a normal major road with two roadways, each of which has an allocated direction of travel. The style of the centerline indicates that overtaking maneuvers on the opposite roadway are permitted, for example. FIG. 2 therefore shows two roadways that are not directional. & col.2 lines 29-51, (11) Suitable apparatuses for environment recognition are first of all camera-based systems possibly with object and pattern recognition, ultrasound-based systems, lidar systems, radar systems or the like. The respective system suitable for this purpose outputs, in a manner that is known per se, properties of the vehicle environment such as the number of lanes in the same direction, the width of the lanes, the width of the lane markings, the circle radius of a lane or the reciprocal thereof, that is to say the curvature of a lane, the speed of vehicles traveling in the same direction, the number of vehicles traveling parallel next to one another, the transverse movement of vehicles within a physical partition, the uniformity of the height or depth of the verge development, the interval between the right-hand verge of 
Hoerwick et al. teaches that these features are useful in order for providing an assessment of whether a roadway is directional, and to an apparatus that is set up for this purpose (see col.1 lines 16-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hoerwick et al. with the system disclosed by Sathyanarayana et al. in order to provide a suitable apparatuses for environment recognition with object and pattern recognition, ultrasound-based systems, lidar systems, radar systems or the like. The respective system suitable for this purpose outputs, in a manner that is known per se, properties of the vehicle environment such as the stipulation of overtaking prohibitions, the fact that the vehicle is in a built-up area, that a sign indicating a road restricted to motor vehicles will be passed or has been passed, that a freeway sign will be passed or has been passed, that oncoming traffic is existent on the roadway and/or a measure of the frequency of parked vehicles at the verge of the road (see col. 2 lines 29-51).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Pub. No.: US 20170108348 A1. 

Regarding claim 20, Sathyanarayana et al. discloses a vehicle, comprising: 
an obstacle analyzer for providing an assessment of whether a roadway is directional, and to an apparatus that is set up for this purpose (see col.1 lines 16-19), 
the obstacle analyzer comprising one or more sensors ([0031] The sensor system 104 may include a number of sensors configured to sense information about an environment of sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130. The sensor system 104 could also include sensors configured to monitor internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature). Other sensors are possible as well.) configured to receive 
obstacle identification information representing one or more identification features of an obstacle ([0043] The obstacle avoidance system 144 could represent a control system configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100.) and 
obstacle condition information associated with one or more conditions of the obstacle (col.12 lines 9-20, (61) In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons). Such situations may include (but are not limited to): when traffic conditions change (e.g., from congested to clear), when road conditions or weather changes (e.g., from dry to wet), when the type of roadway changes (e.g., from city to highway), when the time changes (e.g., from night to day), or for any other reason. A change in conditions such as these may be referred to as a change in “environmental conditions.”); and 
the obstacle analyzer further comprising one or more processors ([0049] Many or all of the functions of vehicle 100 could be controlled by computer system 112. Computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114. The computer system 112 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 100 in a distributed fashion.) configured to 
identify the obstacle based on the received obstacle identification information and generate an identification value corresponding to the identified obstacle ([0041] The computer vision system 140 may be any system operable to process and analyze images identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles.).
Sathyanarayana et al. is silence on “determining rating value”,
Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
determine a rating value ([0029] In the case of a rating value assigned to a group of POIs (a “cluster” or “super group”), a combined POI rating value is calculated for a group of POIs comprising at least one POI for a specified set of POI categories (e.g., gas, food, grocery, hotel, etc.) within a same general location (e.g. a same highway exit). The combined POI rating is, for example, computed by adding the individual rating value assigned to a highest POI instance taken from each of multiple categories at the same general location. Each of the multiple categories corresponds to a current potential/actual need of the vehicle and/or one or more vehicle occupant. Current needs may be expressly indicated by vehicle occupants or implied by monitored statuses (e.g., fuel level, time of day, distance/time since last rest/food stop, previous trips along a same route, etc.). By way of example, given the added computing load associated with generating POI groups, generating a POI group is triggered by a designation of a stopping location along a current trip route that, in turn, creates an initial locality and estimated time-of-arrival from which POIs for designated categories are rated/ranked and grouped. The designation of a stopping location along a current trip route may arise from selection of a single POI instance.).
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Further Sathyanarayana et al. discloses
representing a risk potential of the identified obstacle based on the received obstacle condition information (([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data”, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle.” & [0072] “In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons).” & [0083] “At block 604, the vehicle engages in an evaluation process for two obstacles of the plurality of obstacles.” & [0084] “At block 606, the vehicle makes a determination of whether, based on the evaluation process, at least one threshold condition is met.”), and 
store the rating value assigned to the identification value of the identified obstacle in one or more memories ([0085] If the vehicle determines that at least one threshold condition is met, the vehicle may use such a determination, either alone or in combination with other information, as a basis to proceed to block 608 and classify the two obstacles as two separate obstacles.” & [0086] Example processes, such as the one depicted by flow diagram 600, as well as other example processes described herein, may be carried out in whole or in part by the vehicle and its subsystems. However, it should be understood that an example process may be implemented in whole or in part by other possible. & [0087] In some embodiments, processes described herein may be implemented as computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, or on other non-transitory media or articles of manufacture.” & [0088] “In some examples, the signal bearing medium 702 may encompass a computer-readable medium 706, such as, but not limited to, a hard disk drive, a Compact Disc (CD), a Digital Video Disk (DVD), a digital tape, memory, etc. In some implementations, the signal bearing medium 702 may encompass a computer recordable medium 708, such as, but not limited to, memory, read/write (R/W) CDs, R/W DVDs, etc.”.);
wherein the one or more processors of the obstacle analyzer are further configured to identify a current obstacle based on the received obstacle identification information and generate a current identification value ([0031] The filtering, prioritizing and presenting of the POIs is also based upon a stored trip configuration defining: (1) a destination, (2) a desired time of arrival (3) identified/registered vehicle occupants, (4) currently registered waypoints, (5) estimated time of arrival—which can include current road conditions that can introduce a delay due to congestion, construction and weather conditions, etc. In the case of traffic congestion, the system can increase a rating for particular POI to induce a user to schedule/re-schedule the particular POI as a new waypoint on a scheduled trip at a point prior to a currently observed traffic slowdown (based on real-time road sensor data available to the system) along a current route. The system presents POI notifications, including potentially sponsor-driven POI notifications, for selection by a vehicle occupant. The POI notifications are based upon the stored configuration and currently sensed conditions (e.g. current location, vehicle status, traffic status, etc.) affecting the ability of the driver to add a particular potential waypoint to a current trip while maintaining a desired/required schedule. & col.4 lines 53-67(21) During filtering, the system identifies a subset of POIs from a set of all potential POIs based upon a configurable filtering criterion. 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Further Sathyanarayana et al. discloses
compare the current identification value with the identification value stored in the one or more memories ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading t block 604, the vehicle engages in an evaluation process for two obstacles of the plurality of obstacles. As described above, one way for a vehicle to engage in an evaluation process is to compare the data collected for the two obstacles and determine the extent to which the obstacles have changed their distance from one another, changed their speed relative to one another, and changed their orientation or heading relative to one another. Other ways to engage in an evaluation process are possible as well.. & [0088] In one embodiment, the example computer program product 700 is provided using a signal bearing medium 702. The signal bearing medium 702 may include one or more programming instructions 704 that, when executed by one or more processors may provide functionality or portions of the functionality described above with respect to FIGS. 1-6. In some examples, the signal bearing medium 702 may encompass a computer-readable medium 706, such as, but not limited to, a hard disk drive, a Compact Disc (CD), a Digital Video Disk (DVD), a digital tape, memory, etc. In some implementations, the signal bearing medium 702 may encompass a computer recordable medium 708, such as, but not limited to, memory, read/write (R/W) CDs, R/W DVDs, etc. In some implementations, the signal bearing medium 702 may encompass a communications medium 710, such as, but not limited to, a digital and/or an analog communication medium (e.g., a fiber optic cable, a waveguide, a wired communications link, a wireless communication link, etc.). Thus, for example, the signal bearing medium 702 may be conveyed by a wireless form of the communications medium 710.) and, 
Sathyanarayana et al. is silence on “identification value matches a reference identification value”,
Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
in the case that the current identification value matches the stored identification value, at least one of trigger or modify a driving operation based on the stored rating value assigned to the stored identification value ([0037] In accordance with exemplary 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Sathyanarayana et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.



Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks pages 7-15, filed on 08/11/2021, with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding argued claims;
Claims 1-5 &15-16 : Sathyanarayana et al., Pub. No.: US 20140288817 A1, 
Claims 6-8 &10 : Sathyanarayana et al., Pub. No.: US 20180075309 A1 in view of HAN et al.,
Clams 9 & 11: Sathyanarayana et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Franke et al., Pub. No.: US 20170148102 A1, 
Claim 7 : Sathyanarayana et al., Pub. No.: US 20140288817 A1 in view of KOZUKA et al., Pub. No.: US 20170262715 A1, further in view of Gleeson-May et al., Pub. No.: US 20180012092 A1, further in view of NABOULSI, Pub. No.: US 20170305349 A1,
Claim 12: Sathyanarayana et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Hansen et al., Pub. No.: US 20170108348 A1,
Claim 13: Sathyanarayana et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Hansen et al., Pub. No.: US 20170108348 A1,
Claim 14: Sathyanarayana et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Imam et al., US 20180174023 A1,
 Claims 17-18: Sathyanarayana et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Pub. No.: US 20170108348 A1,
Claim 19 : Sathyanarayana et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Pub. No.: US 20170108348 A1, and further in view of Hoerwick et al., Patent No.: US 9457813 B2,
Claim 20 : Sathyanarayana et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Pub. No.: US 20170108348 A1,  
discloses each and every element of the subject claims either expressly or inherently, either alone or in combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BAKER; Jeffrey et al.	US 20190050652 A1	OBSTACLE ANALYZER, VEHICLE CONTROL SYSTEM, AND METHODS THEREOF
Vallespi-Gonzalez; Carlos	US 9672446 B1	Object detection for an autonomous vehicle
Stein; Gideon et al.	US 20150210312 A1	SYSTEMS AND METHODS FOR DETECTING LOW-HEIGHT OBJECTS IN A ROADWAY
Dowdall; Jonathan Baldwin et al.	US 20140288817 A1	Obstacle Evaluation Technique
Grimm; Donald K. et al.	US 20080275618 A1	Slow or stopped vehicle ahead advisor with digital map integration

appear to anticipate the current invention. See Notice of References cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        



 /HUNTER B LONSBERRY/ Supervisory Patent Examiner, Art Unit 3665